Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1 recites the limitation “braking/driving force and,” in line 8. The comma after “and” should be removed.
Claim 1 recites the limitation “a braking/driving force” in line 15. This is a double inclusion as the feature was previously recited in line 9.
Claim 1 recites the limitation “a gear stage” in line 19. This is a double inclusion as the feature was previously recited in line 10.
Claim 1 recites the limitation “braking/driving force and,” in line 23. The comma after “and” should be removed.
Claim 1 recites the limitation “a required braking/driving force” in lines 32-33. This is a double inclusion as the feature was previously recited in line 8.
Claim 1 recites the limitation “in response to the request and,” in line 36. The comma after “and” should be removed.
Claim 1 recites the limitation “a braking force” in line 38. This is a double inclusion as the feature was previously recited in line 12.
Claim 2 recites the limitation “the target vehicle speed and,” in line 9. The comma after “and” should be removed.
Claim 3 recites the limitation “response to the request, and,” in line 12. The comma after “and” should be removed.
Claim 4 recites the limitation “braking/driving force and,” in line 8. The comma after “and” should be removed.
Claim 4 recites the limitation “a braking/driving force” in line 9. This is a double inclusion as the feature was previously recited in lines 7-8.
Claim 4 recites the limitation “a braking force” in line 16. This is a double inclusion as the feature was previously recited in line 12.
Claim 4 recites the limitation “a gear stage” in line 21. This is a double inclusion as the feature was previously recited in line 10.
Claim 4 recites the limitation “braking/driving force and,” in line 23. The comma after “and” should be removed.
Claim 4 recites the limitation “gear stage, and,” in line 25. The comma after “and” should be removed.
Claim 4 recites the limitation “a required braking/driving force” in lines 30-31. This is a double inclusion as the feature was previously recited in line 8.
Claim 4 recites the limitation “a braking force” in line 39. This is a double inclusion as the feature was previously recited in line 12.
Claim 4 recites the limitation “gear stage, and,” in line 40. The comma after “and” should be removed.
Claim 4 recites the limitation “a braking force” in line 44. This is a double inclusion as the feature was previously recited in line 12.
Claim 5 recites the limitation “a target vehicle speed” in line 9. This is a double inclusion as the feature was previously recited in line 2. 
Claim 5 recites the limitation “target vehicle speed and,” in line 9. The comma after “and” should be removed.
Claim 5 recites the limitation “gear stage, and,” in line 11. The comma after “and” should be removed.
Claim 6 recites the limitation “the received required acceleration” in line 7. The examiner recommends changing it to “the required acceleration” for consistency.  
Claim 6 recites the limitation “gear stage, and,” in line 19. The comma after “and” should be removed.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the required braking/driving force" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the required braking/driving force” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the brake control unit" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the required braking/driving force" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the required braking force" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the required braking/driving force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 6 is allowed.
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not render obvious the combination set forth in claims 1-6.
In particular, for claim 1, the prior art of record does not disclose or render obvious “a braking/driving force control system including a shift control unit configured to receive a request to generate a braking/driving force and, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the 
In particular, for claim 2, 
In particular, for claim 3, the prior art of record does not disclose or render obvious “a braking/driving force control system including a braking/driving force distribution unit configured to make a request of a powertrain control unit, configured to control the powertrain, for the required braking/driving force and to reduce a cancellation of fuel cut of the engine, acquire a braking/driving force that the powertrain control unit is currently causing the powertrain to generate in response to the request, and, when the required braking/driving force is less than the acquired braking/driving force, make a request of the brake control unit, configured to control the brake, for a braking force corresponding to a difference between the required braking/driving force and the acquired braking/driving force” in combination with other claim limitations. The exact conditions and comparisons in the vehicle control strategy with the braking/driving forces dealing with fuel cut cancellation deemed the claim allowable.
In particular, for claim 4, the prior art of record does not disclose or render obvious “a braking/driving force control system including a braking/driving force distribution unit configured to acquire the fuel cut braking/driving force in the current gear stage and the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, when the required braking/driving force is less than or equal to the fuel cut braking/driving force in the current gear stage and is greater than the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, make a request of the powertrain control unit for the fuel cut braking/driving force in the current gear stage and make a request of the brake control unit for a braking force corresponding to a difference between the required braking/driving force and the fuel cut braking/driving force in the current gear stage, and, when the required 
In particular, for claim 5, the prior art of record does not disclose or render obvious “a braking/driving force control system including a shift control unit configured to receive a request to generate a braking/driving force for maintaining a target vehicle speed and, when the required braking/driving force is the fuel cut braking/driving force in the current gear stage, perform fuel cut of the engine while maintaining the gear stage of the stepped transmission in the current gear stage, and, when the required braking/driving force is the fuel cut braking/driving force in the gear stage downshifted from the current gear stage, downshift the gear stage of the stepped transmission and perform fuel cut of the engine” in combination with other claim limitations. Especially, the specific comparisons of the “required braking/driving force” and the “fuel cut braking/driving force” for maintaining a target vehicle speed.  The usual manner of control is to calculate a required force to maintain a target vehicle speed and then select an appropriate gear ratio for either performance or fuel economy.  However, this conventional method is not the same as comparing the “required braking/driving force” 
In particular, for claim 6,
Komeda et al. (US 2003/0098195 A1, Fig. 10 and 11) and Nakamura (US 6,104,976, Fig. 4), being the closest prior art, discloses vehicle strategies that control a driving force based on various inputs and calculations; however, the references fail to disclose the exact control strategies used in the above claim limitations that deals with utilizing fuel cut braking/driving force as part of the comparisons for specific control strategies.
One of ordinary skills would have no apparent rationale or motivation, absent hindsight, for combining Komeda et al., Nakamura, or any of the prior arts to arrive at the claim invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iriyama et al. (US 20060080020 A1) discloses vehicle controls with fuel cutting and down shifting but lacks the exact controls and comparisons. 
Kim et al. (US 2017/0113695 A1) discloses a vehicle deceleration control system (see abstract).
Kuwahara et al. (US 2016/0318514 A1) discloses a vehicle control system (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656